                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DEBORAH L. GARTNER-MAURO,

       Plaintiff,

v.                                                    Case No: 2:17-cv-624-FtM-MRM

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                             /

                                    OPINION AND ORDER

       Before the Court is Plaintiff Deborah L. Gartner-Mauro’s Complaint, filed on November

14, 2017. (Doc. 1). Plaintiff seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“SSA”) denying her claim for disabled widow’s benefits and

supplemental security income. The Commissioner filed the Transcript of the proceedings

(hereinafter referred to as “Tr.” followed by the appropriate page number), and the parties filed a

joint legal memorandum detailing their respective positions. For the reasons set out herein, the

decision of the Commissioner is REVERSED and REMANDED pursuant to § 205(g) of the

Social Security Act, 42 U.S.C. § 405(g).

I.     Social Security Act Eligibility, the ALJ Decision, and Standard of Review

       A.      Eligibility

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment that can be expected to result in

death or that has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905.

The impairment must be severe, making the claimant unable to do her previous work or any
other substantial gainful activity that exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382c(a)(3); 20 C.F.R. §§ 404.1505 - 404.1511, 416.905 - 416.911. Plaintiff bears the burden of

persuasion through step four, while the burden shifts to the Commissioner at step five. Bowen v.

Yuckert, 482 U.S. 137, 146 n.5 (1987).

       B.      Procedural History

       On December 12, 2013, Plaintiff filed an application for supplemental security income.

(Tr. at 176, 263-66). Also, on January 13, 2015, Plaintiff filed a claim for disabled widow’s

insurance benefits. (Id. at 278-81). Plaintiff initially asserted an onset date of January 15, 2009,

but later amended the onset date to January 1, 2015. (Id. at 59, 263, 282-83). Plaintiff’s

application was denied initially on February 21, 2014 and on reconsideration on April 16, 2014.

(Id. at 176, 196). Administrative Law Judge T. Whitaker (“ALJ”) held a hearing on May 26,

2016. (Id. at 87-138). The ALJ issued an unfavorable decision on September 15, 2016. (Id. at

59-71). The ALJ found Plaintiff not to be under a disability from January 1, 2015, through the

date of the decision. (Id. at 71).

       On September 23, 2017, the Appeals Council denied Plaintiff’s request for review. (Id. at

1-6). Plaintiff filed a Complaint (Doc. 1) in the United States District Court on November 14,

2017. This case is ripe for review. The parties consented to proceed before a United States

Magistrate Judge for all proceedings. (See Doc. 22).

       C.      Summary of the ALJ’s Decision

       An ALJ must follow a five-step sequential evaluation process to determine if a claimant

has proven that she is disabled. Packer v. Comm’r of Soc. Sec., 542 F. App’x 890, 891 (11th Cir.




                                                 2
2013) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)). 1 An ALJ must determine

whether the claimant: (1) is performing substantial gainful activity; (2) has a severe impairment;

(3) has a severe impairment that meets or equals an impairment specifically listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1; (4) can perform her past relevant work; and (5) can perform

other work of the sort found in the national economy. Phillips v. Barnhart, 357 F.3d 1232, 1237-

40 (11th Cir. 2004). The claimant has the burden of proof through step four and then the burden

shifts to the Commissioner at step five. Hines-Sharp v. Comm’r of Soc. Sec., 511 F. App’x 913,

915 n.2 (11th Cir. 2013).

       The ALJ found that Plaintiff meets the insured status requirements through June 1, 2012.

(Tr. at 62). Further, the ALJ found that Plaintiff has attained the age of 50 and is the unmarried

widow of the deceased insured worker. (Id.). The ALJ also found that Plaintiff met the non-

disability requirements for disabled widow’s benefits set forth in the Social Security Act. (Id.).

Further, the ALJ found that the prescribed period ends on July 31, 2021. (Id.).

       At step one of the sequential evaluation, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since January 1, 2015, the amended alleged onset date. (Id.). At step

two, the ALJ determined that Plaintiff suffered from the following:

       The claimant has the following severe impairments: degenerative disc disease,
       facet arthropathy and stenosis of lumbar spine with chronic low back pain
       syndrome; tendon tear, tendinosis, subacromial bursitis, and Type I anterior
       acromion of right shoulder with chronic pain; right knee tear and intramensical
       cysts; obesity; polymyalgia/polyarthralgia syndrome; major depressive disorder;
       mood disorder; bipolar disorder; bipolar disorder with psychotic features;
       schizoaffective disorder; anxiety; post traumatic stress disorder; panic disorder
       without agoraphobia; obsessive compulsive disorder nos; narcissistic personality
       disorder; personality disorder, nos; polysubstance dependence; history of

1
  Unpublished opinions may be cited as persuasive on a particular point. The Court does not
rely on unpublished opinions as precedent. Citation to unpublished opinions on or after January
1, 2007 is expressly permitted under Rule 31.1, Fed. R. App. P. Unpublished opinions may be
cited as persuasive authority pursuant to the Eleventh Circuit Rules. 11th Cir. R. 36-2.




                                                 3
        fluorinated hydrocarbon abuse; cocaine abuse and dependence; opioid dependence;
        and alcohol dependence (20 CFR 404.1520(c) and 416.920(c)).

(Id.). At step three, the ALJ determined that Plaintiff did not have an impairment or combination

of impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. pt. 404, subpt. P, app. 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d),

416.925, and 416.926). (Id. at 63).

        At step four, the ALJ determined:

        After careful consideration of the entire record, the undersigned finds that the
        claimant has the residual functional capacity to perform light work as defined in 20
        [C.F.R. §] 404.1567(b) and 416.967(b) except lift, push, pull and carry 20 pounds
        occasionally and 10 pounds frequently; sit 6 hours of an 8 hour work day; stand and
        walk, in combination, 6 hours of an 8 hour work day; occasional climb ladders,
        ropes and scaffolds; frequent balance, kneel, crouch, and climb ramps and stairs;
        only occasional stooping and crawling; with the dominant right upper extremity
        frequent reaching in front and lateral; frequent overhead reaching with the dominant
        right upper extremity; limited to simple, routine and repetitive work; limited to a
        work environment free of fast paced production requirements; limited to work with
        no interaction with the public, occasional interaction with coworkers, and
        occasional interaction with supervisors; and limited to work that allows the
        individual to be off task ten percent of the workday in addition to regularly
        scheduled breaks.

(Id. at 65).

        The ALJ determined that Plaintiff is unable to perform any past relevant work. (Id. at

69). At step five, the ALJ determined that considering Plaintiff’s age, education, work

experience, and residual functional capacity, there are jobs that exist in significant numbers in

the national economy that Plaintiff can perform. (Id. at 70). The ALJ noted that the vocational

expert identified the following representative occupations for an individual with Plaintiff’s age,

education, work experience, and residual functional capacity (“RFC”): (1) route clerk, DOT #

222.687-022, light, SVP 2; (2) marker II, DOT # 920.687-126, light, SVP 2; and (3) egg handler,




                                                 4
DOT # 529-687.074, light SVP 2. (Id.). 2 The ALJ concluded that Plaintiff was not under a

disability from January 1, 2015, through the date of the decision. (Id. at 71).

           D.     Standard of Review

           The scope of this Court’s review is limited to determining whether the ALJ applied the

correct legal standard, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988), and whether

the findings are supported by substantial evidence, Richardson v. Perales, 402 U.S. 389, 390

(1971). The Commissioner’s findings of fact are conclusive if supported by substantial

evidence. 42 U.S.C. § 405(g). Substantial evidence is more than a scintilla—i.e., the evidence

must do more than merely create a suspicion of the existence of a fact, and must include such

relevant evidence as a reasonable person would accept as adequate to support the conclusion.

Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835,

838 (11th Cir. 1982); Richardson, 402 U.S. at 401).

           Where the Commissioner’s decision is supported by substantial evidence, the district

court will affirm, even if the reviewer would have reached a contrary result as finder of fact, and

even if the reviewer finds that “the evidence preponderates against” the Commissioner’s

decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932

F.2d 1356, 1358 (11th Cir. 1991). The district court must view the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Foote, 67 F.3d at 1560;

accord Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (court must scrutinize the entire

record to determine reasonableness of factual findings).

II.        Analysis

           On appeal, Plaintiff raises two issues. As stated by the parties, they are:


      2
          “DOT” refers to the Dictionary of Occupational Titles.




                                                     5
       (1)     Whether the ALJ erred by failing to discuss the medical records developed
               after Plaintiff’s amended disability onset date when evaluating Plaintiff’s
               mental impairments.

       (2)     Whether the ALJ erred in failing to meet her obligations to develop a full
               and fair record.

(Doc. 27 at 14, 22).

       The Court addresses the issue as to whether the ALJ erred by failing to discuss the more

recent medical records below.

       A.      Whether the ALJ Erred in the Discussion of the Medical Records

       Plaintiff argues that the ALJ erred “by failing to discuss any of the evidence related to

[Plaintiff’s] mental impairments after her amended onset date of disability.” (Id. at 15 (original

emphasis)). Plaintiff states that she amended her onset date to January 1, 2015, “so that she was

alleging disability only after she had achieved sobriety.” (Id.). Plaintiff further claims that

“[d]espite Plaintiff amending her alleged disability onset date, the ALJ based her findings

regarding Plaintiff’s mental impairments on the medical evidence from 2012 through 2014

without discussing the 2015 and 2016 medical evidence at all.” (Id. (original emphasis)).

       The Commissioner argues that the ALJ “explicitly considered” the entire record in

determining Plaintiff’s RFC, and substantial evidence supports the ALJ’s assessment. (Id. at 18).

The Commissioner contends that the ALJ “properly considered the medical records dated both

before and after the amended onset date.” (Id. at 19). The Commissioner also acknowledges

that “while the ALJ could have provided a more detailed discussion of the evidence,” there is no

rigid requirement “‘that the ALJ specifically refer to every piece of evidence in [her] decision,’

so long as the decision is not a ‘broad rejection’ that leaves the district court with insufficient

information to conclude that the ALJ considered the claimant’s medical condition as a whole,”

citing Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005). (Id. at 22).




                                                   6
       Here, the Court must determine whether the ALJ considered all of the medical evidence

when formulating Plaintiff’s RFC and whether substantial evidence supports the ALJ’s decision.

“The residual functional capacity is an assessment, based upon all of the relevant evidence, of a

claimant’s remaining ability to do work despite his impairments.” Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir. 1997). An individual’s RFC is her ability to do physical and mental work

activities on a sustained basis despite limitations secondary to her established impairments.

Delker v. Comm’r of Soc. Sec., 658 F. Supp. 2d 1340, 1364 (M.D. Fla. 2009). In determining a

claimant’s RFC, the ALJ must consider all of the relevant evidence of record. Barrio v. Comm’r

of Soc. Sec., 394 F. App’x 635, 637 (11th Cir. 2010). However, the Eleventh Circuit has

consistently held that “the claimant bears the burden of proving that he is disabled, and

consequently, he is responsible for producing evidence in support of his claim.” Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

       In the decision in this case, the ALJ cited to the medical evidence dated after the alleged

amended onset date of January 1, 2015 and related to Plaintiff’s mental impairments in the

following paragraph:

       The treatment records from Lee Mental Health and SalusCare show several
       attempts were made to contact the claimant but was unsuccessful. The claimant
       was initially not open to any services at SalusCare. When she was Baker Acted,
       she signed out and failed to follow up. Treatment notes show suicide and homicide
       ideation were absent. She reported long history of mood disorder and anxiety since
       adolescence she has a history of inpatient psychiatric hospitalizations. She reported
       she was Baker Acted in March 2012 after she relapsed on drugs. She reported a
       history of opiate dependence. She reported she goes to AA and NA. The claimant’s
       thoughts were organized, goal directed, and disclosive. She denied hallucinations.
       There is no evidence of specific delusions. She reported the medication helps but
       she does not take it regularly. The claimant reported she “faked it.” (See Exhibits
       B3F, B9F, B10F-B13F).

(Tr. at 67). Specifically, the ALJ refers to the medical records dated after the amended alleged

onset date of January 1, 2015 in the string cite, “B10F-B13F.” (Id.).




                                                 7
       The parties summarize the medical evidence that occurred after the amended alleged

onset date in their Joint Memorandum. (Doc. 27 at 8-12). The Court adopts the summary. (Id.).

Plaintiff repeatedly sought mental health treatment from April 1, 2015 through May 12, 2016.

(Id.). These treatment notes contain observations, diagnoses, medication recommendations, and

treatment that the ALJ did not discuss in the decision. (Compare id., with Tr. at 67). Further, the

Court finds that the ALJ’s general statement that she carefully considered “the entire record” to

be insufficient in this case to show that she considered the relevant medical records after the

alleged onset date. (Tr. at 65). Even though an ALJ is not required to refer specifically to every

piece of medical evidence, see Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005), here the

ALJ barely mentioned this relevant medical evidence beyond simply listing it in a string cite,

(Tr. at 67). Thus, the Court finds that this broad rejection of the medical evidence from 2015 to

2016 “is ‘not enough to enable [this Court] to conclude that [the ALJ] considered [Plaintiff’s]

medical condition as a whole.’” Dyer, 395 F.3d at 1211 (citing Foote, 67 F.3d at 1561).

Moreover, without a more detailed discussion of these medical records, the Court cannot

determine whether the ALJ’s conclusion as a whole is supported by substantial evidence. Id..

(citing Foote, 67 F.3d at 1558).

       For the foregoing reasons, the Court finds that the ALJ’s decision is not supported by

substantial evidence.

       B.      Plaintiff’s Remaining Arguments

       Plaintiff’s remaining issue focuses on whether the ALJ erred in failing to develop a full

and fair record. (Doc. 27 at 22-30). Because the Court finds that on remand, the Commissioner

must reevaluate the medical evidence dated after the amended alleged onset date of January 1,

2015, the disposition of this remaining issue would, at this time, be premature.




                                                 8
III.   Conclusion

       Upon consideration of the submission of the parties and the administrative record, the

Court finds that the decision of the Commissioner is not supported by substantial evidence.

       Accordingly, it is hereby ORDERED that:

       (1)    The decision of the Commissioner is REVERSED and REMANDED pursuant

              to sentence four of 42 U.S.C. § 405(g) for the Commissioner to reconsider: (1)

              the medical evidence of record dated after the alleged amended onset date of

              January 1, 2015; and (2) whether the record is fully and fairly developed.

       (2)    If Plaintiff prevails in this case on remand, Plaintiff must comply with the Order

              (Doc. 1) entered on November 14, 2012, in Misc. Case No. 6:12-mc-124-Orl-22.

       (3)    The Clerk of Court is directed to enter judgment accordingly, terminate any

              pending motions and deadlines, and close the file.

       DONE AND ORDERED in Fort Myers, Florida on February 12, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                9
